Order of protection, Family Court, Bronx County (Tandra L. Dawson, J.), entered on or about January 28, 2003, unanimously affirmed, without costs.
No basis exists to disturb Family Court’s findings, largely turning on witness credibility, that respondent hit, threatened and committed other acts against petitioner constituting the crime of harassment in the second degree (Penal Law § 240.26 [1]; see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). We have considered and rejected respondent’s other arguments. *184Concur—Tom, J.E, Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.